Citation Nr: 0108711	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  98-01 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation greater than 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to April 
1969.  His awards included the Vietnam Service Medal with one 
Bronze Star, Vietnam Campaign Medal and the Purple Heart 
Medal.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1997 rating decision by 
the New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for PTSD and assigned a 30 percent rating from 
January 1997.

The Board notes that this issue involves the veteran's 
dissatisfaction with the initial rating for his disability 
assigned following the grant of service connection.  The 
United States Court of Appeals for Veterans Claims, formerly 
the Court of Veterans Appeals (Court) has found that there is 
a distinction between a veteran's disagreement with the 
initial rating assigned following a grant of service 
connection, and the claim for an increased rating for a 
disability in which entitlement to service connection has 
previously been established.  In instances in which the 
veteran disagrees with the initial rating, the entire 
evidentiary record from the time of the veteran's claim for 
service connection to the present is of importance in 
determining the proper evaluation of disability, and staged 
ratings are to be considered in order to reflect the changing 
level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

While this claim was pending, the RO granted an increased 
rating of 50 percent for the PTSD, effective from March 23, 
2000, with the 30 percent evaluation continued prior to March 
23, 2000.  The veteran initiated an appeal of the March 23, 
2000 effective date for the assignment of the 50 percent 
"staged" rating, but then withdrew his appeal of the 
effective date matter in a written communication to the RO 
received in November 2000.  This communication stated that he 
was satisfied with the March 23, 2000 effective date, but 
stated that he wished to appeal the currently assigned 50 
percent evaluation.  Because he has withdrawn his appeal 
regarding the 30 percent evaluation for PTSD prior to March 
23, 2000, the only matter before the Board concerns the issue 
of entitlement to an increased rating greater than the 
currently assigned 50 percent evaluation for PTSD.


FINDINGS OF FACT

Medical evidence demonstrates the veteran's service- 
connected PTSD is presently manifested by occupational and 
social impairment with reduced reliability and productivity 
due to flattened affect, disturbances of motivation and mood, 
and difficulty in establishing and maintaining effective work 
and social relationships. The disability results in less than 
severe or total social and industrial impairment.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 50 
percent for PTSD are not met. 38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the evaluation assigned to his 
service-connected PTSD is inadequate to reflect its current 
level of severity.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 1 114 Stat. 2096 (Nov. 9, 2000). This law rewrites 
the 38 U.S.C. §§ 5 100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

A review of the claims file shows that the RO has met its 
duty to assist the appellant in the development of these 
claims under the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  By virtue of the 
Statement of the Case and the Supplemental Statements of the 
Case issued during the pendency of the appeal, the appellant 
and his representative were given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claim. When the appellant testified before the RO in 
March 1998, he and his representative were given notice of 
the evidence necessary to substantiate the claim.  The duty 
to suggest evidence was met at the time of the hearing 
pursuant to 38 C.F.R. § 3.103 (2000).   The Board has 
remanded this matter in April 2000 for the purpose of 
obtaining evidence identified by the appellant or the RO and 
associating it with the claims file.  The RO made reasonable 
efforts to obtain relevant records adequately identified by 
the appellant and by the Board, in fact, it appears that all 
evidence identified by the appellant relative to this claim 
has been obtained and associated with the claims folder.  The 
appellant's representative has stated that all available 
evidence has been associated with the claims file.  Service 
medical records are associated with the claims folder.  A 
hearing was conducted before the RO and the transcript is 
associated with the claims folder.  The veteran has not 
alleged having a claim pending before the Social Security 
Administration.  Multiple VA examinations were conducted, and 
copies of the reports associated with the file.  

Accordingly, the Board concludes that the duty to assist was 
satisfied in the present case, under the new law.  Further, 
remanding the claim for additional development under the new 
statute is not necessary, and reviewing the claim as to this 
issue without remanding it is not prejudicial to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  8 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is 
assigned. 38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

PTSD is evaluated under the General Rating Formula for Mental 
Disorders.  This formula states that a 50 percent evaluation 
is warranted for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect, circumstantial circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships. 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2000).

A 70 percent evaluation is warranted for the following 
symptoms: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted for the following: 
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The nomenclature employed in 38 C.F.R. § 4.130 is based on 
DSM-IV and rating agencies must be thoroughly familiar with 
this manual to properly implement the directives in Sec. 
4.125 through Sec. 4.129 and to apply the general rating 
formula for mental disorders in Sec. 4.130. See 38 C.F.R. § 
4.130 (2000).

The Global Assessment of Functioning Scale (GAF) considers 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness. American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, 4th. ed., (DSM-IV), 46-47 (1994).

A GAF score of 61 to 70 indicates that the examinee has some 
mild symptoms or some difficulty in social, occupational, or 
school functioning, but generally functions pretty well with 
some meaningful interpersonal relationships.

A GAF score of 51 to 60 indicates that the examinee has 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.

A GAF score of 41 to 50 indicates that the examinee has 
serious symptoms or a serious impairment in social, 
occupational, or school functioning.

A GAF score of 31 to 40 indicates that the examinee has some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school.

A GAF score of 21 to 30 indicates that the examinee's 
behavior is considerably influenced by delusions or 
hallucinations, has serious impairment in communication or 
judgment, or is unable to function in almost all areas of 
life.

The evidence includes service medical records, which reveal 
that the veteran was treated in January 1967 for 
"situational reaction" with resultant anxiety.  His DD-214 
reflected combat service in Vietnam with awards that included 
the Purple Heart Medal.  

The report from a March 1997 VA examination primarily 
concerned diagnosing PTSD and linking it to service.  However 
this examination did give an occupational history of the 
veteran having estimated working 25 different jobs since he 
returned from Vietnam, and a social history of being on his 
second marriage, which he described as going fairly well.  
His symptoms were noted to include difficulty falling and 
staying asleep, nightmares, obtrusive thoughts about Vietnam, 
depressed mood, alcohol and marijuana abuse, chronic anxiety, 
depression and impaired social and occupational functioning.  
He gave a history of a suicide attempt after his first wife 
left him.  The objective findings showed no evidence of 
delusions or thought disorder.  Test and interview data 
suggested mild to moderate depression and mild to moderate 
levels of anxiety.  The diagnoses included PTSD, along with 
major depressive disorder, mild to moderate and alcohol, 
cannabis and cocaine dependence, with the cocaine dependence 
in early remission.  His GAF was 60, suggesting mild to 
moderate symptoms and mild to moderate social and 
occupational impairment.  

At a hearing held in March 1998, the veteran testified that 
his day to day problems at that point were inability to 
sleep, nightmares, hearing voices, problems coping with 
certain stressful situations either at work or socially.  He 
also described problems with irritability and anger and cited 
a history of having been fired several times due to 
forgetfulness, and also described instances of conflicts with 
coworkers.  He estimated having worked about 25 different 
jobs and was presently employed as an auto mechanic.  He 
described his boss as understanding of his situation.  He 
admitted to having suicidal thoughts during his first 
marriage.  

An August 1998 and October 1998 letter from a private 
counselor at the Veterans Resource Center described the 
veteran as having continuous counseling treatment, including 
individual and group for PTSD symptoms since January 1997.

A June 2000 letter from the same counselor revealed that the 
veteran had stopped attending counseling in July 1999 due to 
transportation problems, and started attending sessions again 
in March 2000.  

Treatment records from the VA and the Vet Center, received by 
the RO in August 2000, reveal that the veteran had continuous 
treatment that included individual and group counseling at 
both facilities for his PTSD symptoms, as well as for alcohol 
and substance abuse from 1997 through 2000.  He did 
discontinue counseling at the Vet Center from mid-1999 to 
March 2000 due to transportation problems.  The VA records 
from 1997 through 1999 outlined discussions and exercises to 
help the veteran in coping with his symptoms, and he appeared 
to benefit from the sessions.  

The pertinent VA treatment records from March 2000 onward are 
noted to reveal complaints in March 2000 that he was feeling 
stressed out since he stopped attending group.  His 
complaints included sleeping poorly and being very anxious 
and nervous.  Also in March 2000, he described considerable 
stress with his employment, including conflicts with a 
coworker and with a supervisor.  He felt he needed assistance 
with coping, and that his current coping mechanisms helped to 
an extend.  He said that being married keeps him from doing 
things that might cause him to be incarcerated.  He was noted 
not to be actively suicidal or homicidal and it appeared he 
would benefit from a medication evaluation.  A March 2000 GAF 
scale from the Veterans Resource Center initially was 
documented as 41 on intake and closing, but an amended copy 
of this intake note for the identical date, appears to have 
adjusted the GAF scores to 44.   

In June 2000 the veteran presented with complaints of 
continued nightmares that bothered him and he was "dug in."  
The observation was that he may be somewhat nervous over his 
upcoming C&P examination, and the case was closed, although 
he was to continue with the Veterans Resource Center 
services.  Later in the same month the VA clinic noted that 
he presented to the Veteran's Resource Center under the 
mistaken belief that he had an appointment.  He appeared 
stable and seemed happy to make phone contact with his 
counselor.  

The report from a VA examination conducted in August 2000 
included a history of his Vietnam experiences and a history 
of several drug arrests in the early 1970's after service.  
He reported a history of working multiple jobs ranging from 
offshore oil work to mechanic, plumbing and construction.  He 
described problems holding jobs for more than a few weeks at 
a time.  He gave a history of becoming angry with fellow 
employees and employers on multiple occasions, including 
several physical altercations.  He also described having 
flashbacks including auditory and visual hallucinations of 
Vietnam.  A history was given of his first marriage having 
serious difficulties, and he lived alone for five years after 
his divorce.  He was remarried in 1992, and said that this 
has also been a tumultuous relationship.  He has continued 
his pattern of working multiple jobs for short periods of 
time and has had many financial difficulties due to mood 
lability and flashbacks.  He indicated that he had nightmares 
of Vietnam several times a night.  He reported worsening 
insomnia, spontaneous panic attacks and paranoia around 
people in general.  He was currently working as a mechanic 
and had been at this particular job for the longest amount of 
time since service.  He reported multiple confrontations on 
this job and physical altercations as a result of this.  He 
said he was being followed at the PTSD clinic by a Dr. Columb 
and was told that his symptoms are worsening.  The veteran 
agreed with this assessment and complained that the 
medications do not appear to be working and he was in fear of 
losing his job.  He reported having very few friends except 
for a few fellow Vietnam veterans.  He described visiting one 
friend who was terminally ill causes flashbacks as does 
driving over a swamp.  He reported frequent suicidal 
ideations, but denied current plans.  He reported thoughts of 
killing people when angry, but denied any intended plans or 
victims.  

Mental status examination revealed him to be dressed 
casually, with appropriate grooming.  He was alert and 
oriented to person, place, time and situation.  Memory 
registration was 3/3, recent 2/3 and remote was poor.  He had 
difficulty recalling specific years and giving a consecutive 
history of events.  He was a bit tangential and had to be 
redirected frequently during the interview.  He became 
tearful when discussing failed relationships.  His speech was 
normal, affect was constricted.  His mood was described as 
"rotten."  He displayed no looseness of association or 
flight of ideas.  He denied auditory or visual hallucinations 
at present, but did describe flashbacks as late as early the 
morning of the appointment while driving and thought he saw 
"gooks" crossing the swamp.  He denied suicidal or 
homicidal ideations at present and he was not overtly 
delusional.  His judgment and insight were good.  He provided 
appropriate abstract interpretation at least to proverbs.  
The diagnoses included prolonged PTSD, alcohol and cannabis 
abuse and major depressive disorder, recurrent, moderate to 
severe with no psychosis.  His GAF "equals 50%", with 
highest score in the past year of "55%".  He was assessed 
as experiencing significant social and occupational 
dysfunction as a result of PTSD symptoms.  Current symptoms 
which were the most bothersome were insomnia, with only 3 to 
4 hours of sleep a night, recurrent nightmares of Vietnam, 
flashbacks triggered by minor events, panic attacks triggered 
by environmental reminders of Vietnam, agoraphobia which has 
resulted from the panic attacks and significant social 
dysfunction due to hyperexcitability and mood lability.  
While drug and alcohol were noted to contribute to mood, 
there was a clear connection between the onset of symptoms 
and the initial trauma the veteran experienced.

The prognosis was that he was likely to continue to 
experience progressive dysfunction in all aforementioned 
spheres.  While his current job allowed him to work longer 
than any other in the past 30 years, it was doubtful he could 
continue gainful employment indefinitely.  His marriage was 
noted to be in a high risk of failing as well.  He was also a 
higher risk for suicide than the general population.  The 
prognosis was fair to poor and expected to progress over 
time.

Upon review of the evidence, the Board finds that the 
preponderance of the evidence is against an increased rating 
for the veteran's PTSD.  The medical evidence, and most 
specifically the August 2000 VA examination report reveals 
the symptoms to be productive of occupational and social 
impairment due to such symptoms, disturbances of motivation 
and mood and difficulty in establishing and maintaining 
effective work and social relationships, which is consistent 
with the currently assigned evaluation. 

However, the Board concludes that the evidence does not 
reveal the symptoms to include those such as obsessional 
rituals, illogical speech, nearly continuous panic attacks, 
neglect of personal appearance and hygiene, or the inability 
to establish and maintain effective relationships so as to 
warrant a 70 percent rating.  To the contrary, the findings 
of the most recent PTSD examination revealed the veteran to 
present himself well in appearance, his insight and judgment 
were within normal limits and he had no looseness of 
association or flight of ideas and no signs of psychosis.  
The medical evidence did reveal some exacerbations of 
symptoms at times, particularly after he had stopped treating 
at the Veterans Resource Center in 1999, but the sessions 
appeared to aid his coping abilities.  He is noted to 
continue with his marriage and his employment, though these 
are both described as tumultuous.  He does have some friends, 
though his social group appears to be limited to other 
veterans.  Although the Veterans Resource Center did suggest 
a GAF score of either 41 or 44 on one date in March 2000, the 
findings of the VA examination gave the score on the date of 
examination as a 50 and in the past year as 55.  These scores 
suggest moderate to serious impairment, with the overall 
evidence suggesting the current level of impairment to remain 
moderate.  Although the prognosis given in the August 2000 VA 
examination was poor, with the veteran's condition predicted 
to deteriorate in the future, the Board is concerned with the 
present level of disability.  See Francisco, supra.  The 
Board finds, based upon the entire record, that the veteran's 
disability picture does not more nearly approximate the 
criteria for a 70 percent rating.  See 38 C.F.R. § 4.7.

In addition, the Board notes there is no medical evidence of 
total occupational and social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  The veteran is 
not shown to be a persistent danger to himself or others.  
Therefore, the Board finds a 100 percent disability rating 
under the criteria is not warranted.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). In this case, the Board finds no provision 
upon which to assign a higher rating above 50 percent.


ORDER

A rating in excess of the currently assigned 50 percent 
evaluation for PTSD is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

